Citation Nr: 0908534	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  02-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the appellant is basically eligible for 
Department of Veteran's (VA) benefits.

2.  Entitlement to service connection for right wrist injury 
(including for VA health care purposes).

3.  Entitlement to service connection for low back disability 
(including for VA health care purposes).  


REPRESENTATION

Appellant represented by:	Theodore D. Jarvi, Esq.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant had service with the National Guard from 
February 21, 1985, to April 28, 1987, and April 30, 1987, to 
October 18, 1988, and active duty from August 19, 1987, to 
November 17, 1987.  Thereafter, the appellant had active duty 
with the Army from October 19, 1988, to May 28, 1991. The DD 
Form 214 from this latter period indicates that character of 
the appellant's service for that period was a bad conduct 
discharge.

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the VA Regional Office (RO) in Waco, 
Texas.  The appellant appealed an August 2001 administrative 
decision, and an August 2001 rating decision, which 
effectively barred his eligibility for VA benefits for the 
period of active duty from October 19, 1988, to May 28, 1991.  

In a June 2005 decision, the Board determined that the 
character of the appellant's discharge from service was a bar 
to VA benefits for the period of service from October 19, 
1988, to May 28, 1991.  Also, the Board, in pertinent part, 
remanded the matter of service connection for a right wrist 
injury for purposes of a VA examination and remanded the 
matter of service connection for low back disability so that 
a statement of the case (SOC) could be issued pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  An SOC was 
subsequently issued in March 2006 and the Veteran filed a 
Form 9 in relation to the low back injury claim in April 
2006.    

The appellant also appealed the Board's denial of basic 
eligibility to VA benefits to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2006, and in 
light of Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the appellant's attorney and the VA General Counsel 
agreed to a Joint Motion to Remand the Board decision for 
pre-decisional notification of the Veterans Claims Assistance 
Act of 2000 (VCAA).  A June 2006 Court Order granted the 
Joint Remand.  Then, in November 2006, the Board remanded 
this claim to the RO for action consistent with the Joint 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2006 Remand the Board instructed the RO to 
provide the Veteran with appropriate VCAA notice in regard to 
the issue of whether the Veteran is basically eligible for VA 
benefits.  In response to this Remand the RO issued a 
December 2006 letter, which provided VCAA notice pertinent to 
a claim for service connected disability.  This notice was 
insufficient in that it did not notify the Veteran of the 
evidence necessary to substantiate his claim for basic 
eligibility.  Consequently, on Remand, the Veteran must be 
provided with an appropriate VCAA notice letter.

In January 2007 argument the Veteran's attorney essentially 
asserted that adjudication of the Veteran's service 
connection claims is premature until the issue of the 
Veteran's basic eligibility for VA benefits is appropriately 
adjudicated.  The Board agrees and is thus also remanding the 
Veteran's two service connection claims.  On remand, the 
basic eligibility issue should be readjudicated first and 
then, depending on the determination, the service connection 
issues should be readjudicated accordingly.

The Board also notes that the Veteran's attorney has asserted 
that VA has not attempted to obtain records of drug and 
alcohol treatment the Veteran alleged that he received in 
service.  In a July 2004 statement the Veteran indicated that 
he was enrolled in a drug and alcohol program in service 
sometime between 1989 and 1991.  The treatment center was 
located at Coleman Barracks in Sandhofen, Germany and the 
Veteran was in the program for about 6 months.  As these 
records could at least potentially be pertinent to the 
Veteran's claim, the RO should attempt to obtain them, if 
possible.  Additionally, the Board notes that in response to 
the November 2008 supplemental statement of the case, the 
Veteran's attorney submitted a release of information to 
obtain records of medical treatment from a Dr. Fontenot from 
September 2008 through November 2008.  On remand the RO 
should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA letter that notifies the appellant 
of any information, and any medical or 
lay evidence not previously provided to 
VA, which is necessary to substantiate 
his claim for basic eligibility for VA 
benefits.  Such notice should include 
that the Veteran's period of service from 
October 1988 to May 1991 ended with a bad 
conduct discharge and that in order for 
him to obtain basic eligibility for VA 
benefits based on this period of service 
the evidence would need to show that he 
was insane at the time of the commission 
of the offense(s) leading to his court-
martial and bad conduct discharge.  The 
Veteran should be advised that such 
evidence can include medical and lay 
evidence relating to his state of mind at 
the time that he committed these 
offenses.  The letter should indicate 
which portion of the evidence is to be 
provided by the claimant, and which 
portion VA will attempt to obtain.  The 
RO should append to the letter a copy of 
the pertinent regulations involving 
eligibility for VA benefits for Veterans 
who have been given a bad conduct 
discharge to include 38 C.F.R. § 3.12 and 
38 C.F.R. § 3.354.  

2.  The RO should ask the Veteran to 
provide additional information regarding 
the drug and alcohol treatment he 
received in service to include the 
specific six month time frame that the 
treatment occurred (if known) and whether 
the treatment was provided on an 
inpatient or outpatient basis.  The RO 
should then attempt to obtain any service 
treatment records, mental health records, 
mental hygiene records, outpatient drug 
and alcohol treatment records and/or 
clinical records documenting drug and 
alcohol treatment during service.  

3.  The RO should attempt to obtain the 
records from Dr. Fontenot from September 
2008 to November 2008 identified by the 
Veteran.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the Veteran and his 
representative the opportunity to 
respond.

5.  The RO should then readjudicate the 
Veteran's claims for service connection 
for wrist and back disability, taking 
into account its determination on the 
Veteran's basic eligibility claim.  If 
they remain denied, the RO should issue 
an appropriate supplemental SOC and 
provide the Veteran and his 
representative the opportunity to 
respond.  

6.  The case should then be returned to 
the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




